STATE ex rel. OKLAHOMA BAR ASSOCIATION v. ARNETT



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:STATE ex rel. OKLAHOMA BAR ASSOCIATION v. ARNETT

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




STATE ex rel. OKLAHOMA BAR ASSOCIATION v. ARNETT2019 OK 63Case Number: SCBD-6676Decided: 10/07/2019As Corrected: October 9, 2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 63, __ P.3d __



STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION Complainant,v.EMMA BARLIE ARNETT Respondent.

ORDER OF DISCIPLINE

¶1 On July 31, 2018, the Oklahoma Bar Association (Bar Association), filed Notice of Judgment and Sentence regarding the respondent, Emma Barlie Arnett, notifying the Court of her criminal conviction of manslaugher. Subsequently, on September 10, 2018, we issued an Order of Immediate Suspension. The Professional Responsibility Tribunal (PRT) held a disciplinary proceeding on April 22, 2019, to consider a recommendation of final discipline and gather mitigating evidence.
¶2 The respondent has no complaints, disciplinary actions, or previous suspensions from the Oklahoma Bar Association nor any previous criminal charges. The PRT recommended that the interim suspension remain effective for two years and one month or until incarceration has ended ---- whichever is longer.
¶3 THE COURT FINDS:
1. The respondent's suspension from the Oklahoma Bar Association shall remain effective for two years and one day or until incarceration has ended ---- whichever is longer.
2. Upon the expiration of the suspension, the respondent may follow the strictures of Rule 11, of The Rules Governing Disciplinary Proceedings, 5 Ohio St. 2011 Ch. 1, App. 1-A.
3. The resuming the practice of law is conditioned on the respondent paying the assessed costs of $4,077.65.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED the respondent's suspension from the Oklahoma Bar Association shall remain effective for two years and one day or until her incarceration has ended ---- whichever is longer. The Bar Association is awarded costs of $4,077.65 in this proceeding.
DONE BY ORDER OF THE SUPREME COURT THIS 7th DAY OF OCTOBER, 2019.

/S/CHIEF JUSTICE
 

GURICH, C.J., KAUGER, WINCHESTER, EDMONDSON, KANE, JJ., concur.
DARBY, V.C.J., COLBERT, COMBS, JJ., dissent:


DARBY, V.C.J., with whom COMBS, J., joins, dissenting:


I dissent. I would disbar respondent. State ex rel. OBA v. Wyatt, 2001 OK 70, 2 P.3d 858.
 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Oklahoma Supreme Court Cases
 CiteNameLevel
 2001 OK 70, 32 P.3d 858, 72 OBJ        2617, STATE ex rel. OKLAHOMA BAR ASSN. v. WYATTCited


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA